Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Amendment
The amendment filed 2/22/22 has been entered and fully considered.
The Declaration filed 2/22/22 is acknowledge and has been entered.
Summary
Applicant’s arguments see pages 2-9, filed 2/22/22, with respect to claims 10-20 have been fully considered and are persuasive.  The 103 rejection of claims 10-20 have been withdrawn.
Claims 10-20 are pending and have been considered.
Reasons for Allowance
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed. 
	ILVESNIEMI ET AL. (US PG PUB 20110263004) is the closest prior art that teaches:
ILVESNIEMI discloses a method of treating biomass containing a fibrous structure and polysaccharides (abstract). The biomass is subjected to extractive treatment in which it is heated in an aqueous phase at a pressure between 6 bar and 20 bar in order to separate the polysaccharides from the biomass ([0033] - [0034]; overlapping with the claimed range of less than 8 bar). ILVESNIEMI discloses that the biomass is wood-based, such as chips or sawdust ([0057]).
	However, ILVESNIEMI differs from the claimed invention in that ILVESNIEMI does not disclose or suggest Applicant’s claimed invention.

In summary, the data demonstrate the claimed method is both operable with multiple biomass species and is unexpectedly superior to ILVESNIEMI’s extraction method.
Therefore, any combination of ILVESNIEMI fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771